Rowell, J.
It appears that the summons was served upon one who was chief clerk in the Atlanta offices of the defendant corporation. Held, although it appears that there was another person who was superior in rank to the one upon whom service was made, and who bore the official designation of “agent,” the service was nevertheless good, under the Civil Code, §1899. Southern Bell Tel. Co. v. Parker, 119 Ga. 721 (47 S. E. 194). This ruling renders it unnecessary to consider the other assignments of error presented in the petition for certiorari.

Judgment affirmed.